Citation Nr: 9921737	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-28 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a herniated disc of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969, August 1981 to May 1982 and from July 1985 to July 
1989.  The veteran also served with the United States Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for a herniated disc of the cervical spine.

In May 1999, the veteran testified before the undersigned 
Board member at a hearing in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A herniated disk of the cervical spine cannot be 
disassociated from parachute jumps performed during inactive 
duty for training.


CONCLUSION OF LAW

A herniated disk of the cervical spine was incurred during 
inactive active duty for training.  38 U.S.C.A. §§ 101, 1131 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a herniated 
disk of the cervical spine is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107 (a) (West 
1991).  The Board is satisfied that all evidence necessary 
for an equitable disposition of the appeal has been obtained 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty, active duty for training or for 
injury incurred or aggravated while performing inactive duty 
training.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 1999).  
Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24), see Brooks v. 
Brown, 5 Vet. App. 484 (1993).

The veteran contends that he sustained an injury to his 
cervical spine as a result of two parachute jumps, one 
performed in June 1977 and the other in March 1978, while on 
inactive duty for training with Company B, 2nd Battalion, 11th 
Special Forces Group of the United States Army Reserve.  He 
maintains that he did not seek treatment for his cervical 
spine until after the second injury in March 1978 when he 
sought treatment from the VA Medial Center in Wilkes-Barre, 
Pennsylvania from 1978 to 1980. 

Service personnel records reflect that the veteran performed 
a total of seventeen parachute jumps from June 1976 to August 
1978 while assigned to Company B, 2nd Battalion, 11th Special 
Forces Group, United States Army Reserve, and had been 
awarded the Parachute Badge.  Service medical records are 
entirely negative for any subjective complaints of cervical 
pain until a July 1989 examination for separation from active 
duty, to include a Report of Medical History, when the 
veteran reported having recurrent back pain.  At that time, 
the veteran's neck was found to have been normal; however, 
the examining physician indicated under the summary portion 
of the examination report that he had had recurrent neck/back 
pain.  The remainder of the service medical records, to 
include an August 1993 examination for the United States Army 
Reserve, are devoid of any complaints with respect to the 
veteran's cervical spine.  

Numerous VA and private medical evidence, dating from 1978 to 
1995, pertinently reflect that the veteran had sought 
treatment from the VA Medical Center in Wilkes-Barre, 
Pennsylvania from 1978 to 1980, that in October 1978 and in 
December 1979, he reported having sustained a whiplash injury 
to his cervical spine during a parachute jump in June 1977 
and that he re-injured his neck in a subsequent jump, 
performed in March 1978. Private reports also reflect that 
when the veteran was examined by both Yu-Song Kao, M.D., and 
John H. Presper, M.D., in February and August 1991, 
respectively, he related that he had been involved in a post-
service motor vehicle accident in July 1990, which resulted 
in pain in his neck and tingling in his hands.  During an 
October 1995 VA examination, the veteran again reported 
having injured his neck in 1977 and in 1978 during parachute 
jumps performed during service.  He reported that while he 
was able to continue in the service, he was taken off "jump 
status."  The examiner in October 1995 diagnosed the veteran 
as having disk herniation at C5-6 with resulting degenerative 
changes at that level which had been apparently brought on by 
the parachute jumps. 

During a November 1996 hearing conducted at the RO in Wilkes-
Barre, Pennsylvania and a May 1999 hearing before the 
undersigned Board member in Washington, DC, the veteran 
testified that he had sustained an injury to his neck as a 
result of two parachute jumps, performed in June 1977 and in 
March 1978, when he was assigned to Company B, 2nd Battalion, 
11th Special Forces Group of the United States Army Reserve.  
He reported that during the jump in March 1978, he landed in 
a backward direction, onto hard packed snow, during high 
winds, carrying combat equipment weighing approximately 80 to 
90 pounds and as a result of such factors, he sustained a 
whiplash injury to his neck and head.  The veteran indicated 
that he did not seek any medical treatment for his neck until 
after the second jump in March 1978, when he sought treatment 
off and on at the VA Medical Center in Wilkes-Barre, 
Pennsylvania from 1978 to 1980.  He related that from 1981 to 
1990, he self-medicated his neck (i.e. he took Tylenol and 
wore a cervical collar for his neck pain).  He related that 
after service, he had been involved in a motor vehicle 
accident, had been employed by the Pennsylvania State Police 
for the previous 20 years and had lost an average of six to 
eight days a year as a result of his neck pain.  The 
veteran's spouse testified that the veteran had had neck 
problems for the previous 15 years.  

In a May 1999 statement, submitted by Rebecca M. Venesky, she 
related that the veteran had been involved in numerous 
parachute jumps in the 1970's, that he had incurred an injury 
to his neck as a result of two of the jumps, that he had 
sought medical treatment for such injury and that since the 
injury, he had experienced continuous cervical pain and 
discomfort.

A review of the aforementioned evidence of record supports 
the veteran's testimony that he sought treatment for his neck 
after the second parachute jump, performed in March 1978.  In 
this regard, a review of the post-service medical evidence of 
record reflects that the veteran sought treatment from the VA 
Medical Center in Wilkes-Barre, Pennsylvania for his cervical 
spine from 1978 to 1980.  Indeed, in October 1978 and in 
December 1979, the veteran reported having injured his neck 
as a result of two parachute jumps, performed in June 1977 
and March 1978.  The Board finds the offered testimony to be 
quite credible, and notes that the United States Court for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) has held that while a veteran is not 
competent to opine as to a link between symptomatology and a 
present diagnosis, he is competent to testify as to symptoms 
which he experienced in service.  See Dean v. Brown, 8 Vet. 
App. 449, 454-55 (citations omitted).  Moreover, said 
testimony represents a continuity of symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

Finally, the Board finds it significant that during an 
October 1995 VA examination, the examiner indicated that the 
veteran's disk herniation at C5-6 with resulting degenerative 
changes was apparently a result of the parachute jumps 
performed during service with the United States Army Reserve.  
While the veteran has conceded that he was involved in a 
post-service motor vehicle accident, the post-service medical 
evidence is devoid of an opinion indicating that the current 
disk herniation at C5-6 was a result thereof.  Overall, the 
cited evidence of record weighs more heavily toward a finding 
that the veteran has a herniated disk at C5-6 with resulting 
degenerative changes is a result of parachute jumps during 
inactive duty for training with the United States Army 
Reserve.  Accordingly, the Board is of the opinion that 
service connection is warranted.  38 U.S.C.A. §§ 101, 110, 
1131; 38 C.F.R. § 3.303.


ORDER

Service connection is granted for a herniated disk at C5-6 
with resulting degenerative changes.  



		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals



 

